Ray, C. J.
This was a suit upon a note executed by the appellants, upon which judgment was rendered.
On the trial the appellants objected to the introduction of the note in evidence, but the court, as appears by the bill of exceptions, “overruled the objection, for the reason that the objection to the evidence was not pointed out.” In Russell v. Branham, 8 Blackf. 277, it was held that the *389record must show that the ground of objection to the evidence offered had been pointed out to the court, and such objection, with'the reason therefor, must also be made part of the record. This rule was recognized as late as the case of Ammerman v. Crosby, 26 Ind. 451. Tho exception to the admission of the note in evidence cannot, therefore, be considered in this court.
8. P. Oyler and D. W. Howe, for appellants.
G. M. Overstreet, A. B. Hunter, D. D. Banta, and C. By field, for appellee.
The judgment is affirmed, with ten per cent, damages and costs.